Case 2:21-cv-00678-JS-AYS Document 61-2 Filed 05/27/21 Page 1 of 2 PageID #: 700




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NEW YORK


  IN RE HAIN CELESTIAL HEAVY                 Case No. 2:21-cv-678-JS-AYS
  METALS BABY FOOD LITIGATION




   DECLARATION OF MICHAEL P. CANTY IN SUPPORT OF ASYIA
 ANDREWS’ MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND
        APPROVAL OF SELECTION OF LEAD COUNSEL
Case 2:21-cv-00678-JS-AYS Document 61-2 Filed 05/27/21 Page 2 of 2 PageID #: 701




 I, Michael P. Canty, declare as follows:

        I am a member in good standing of the bar of the State of New York and am admitted to

 Practice before this Court. I am a partner at the law firm of Labaton Sucharow LLP Proposed

 Interim Lead Counsel for the Class. I submit this declaration in support of the motion filed by

 Lead Plaintiff motion Asyia Andrews for entry of an Order: (1) appointing Labaton Sucharow as

 Interim Lead Counsel; and (2) granting such other and further relief as the Court may deem just

 and proper.

        Attached hereto as Exhibit A is a true and correct copies of the Firm Resume of Labaton

 Sucharow.

        I declare, under penalty of perjury, that the foregoing is true and correct to the best of my

 knowledge.



 Date: May 27, 2021                                           Respectfully submitted,

                                                              /s/     Michael P. Canty___
                                                              Michael P. Canty
                                                              Carol C. Villegas
                                                              LABATON SUCHAROW LLP
                                                              140 Broadway
                                                              New York, NY 10005
                                                              Tel: (212) 907-0700
                                                              Fax: (212) 818-0477
                                                              mcanty@labaton.com
                                                              cvillegas@labaton.com
